Citation Nr: 1018311	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective dated prior to January 25, 2005, 
for service connection of residuals of a right wrist/arm 
injury, to include as due to clear and unmistakable error 
(CUE) in a September 16, 1986, rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran service on active duty from August 1962 to August 
1964 and from April 1966 to September 1969.  Included in his 
military decorations are a Combat Infantry Badge, a Purple 
Heart, and the Vietnam Service Medal with two Bronze service 
stars. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The RO, in a September 2006 rating action, granted service 
connection for a right wrist disability and awarded a 
compensable evaluation of 10 percent, effective from January 
25, 2005.  After receiving notice of the September 2006 
decision, the Veteran perfected a timely appeal with respect 
to the effective date assigned to the grant of service 
connection.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2008 Travel Board hearing.  


FINDINGS OF FACT

1. The Veteran was awarded the Purple Heart for slight 
shrapnel wounds to the back and left leg. 

2. In September 1986, the RO in New York, New York denied a 
claim of entitlement to service connection for a right arm 
injury, claimed as shrapnel wound to the right arm.  

3. Notification of the September1986 denial was sent to the 
incorrect mailing address; thus, the RO failed to properly 
notify the Veteran such denial and his appellate rights. 

4. In January 2005, the Veteran submitted a VA Form 21-526, 
specifically claiming to reopen a claim of entitlement to 
service connection for a right wrist/arm disability.  

5. In September 2006, the RO granted service connection for 
residuals of a right wrist injury and awarded a compensable 
rating of 10 percent, effective from January 25, 2005, the 
date of receipt of the Veteran's claim to reopen for such 
disability.  

6. With resolution of reasonable doubt in favor of the 
Veteran, his claim for entitlement to service connection for 
a right wrist/arm disability has remained open and pending 
since September 1986.  


CONCLUSIONS OF LAW

1. The Veteran's motions for revision of the September 1986 
rating decision as based on CUE are moot. 38 U.S.C.A. §§ 
7105(c), 7111 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1400, 
20.1401, 20.1403, 20.1404, 20.1406 (2009).

2. The criteria for an effective date of January 10, 1986, 
for the award of service connection for residuals of a right 
wrist/arm disability have been met.  38 U.S.C.A. §§ 5103, 
5107, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veteran's CUE motion has been dismissed as moot.  
Additionally, CUE motion must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the VCAA is not applicable. See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  As such, 
the Board finds that any error related to the VCAA on the 
motions is moot. See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
Board is granting in full the benefit sought on appeal as to 
the earlier effective date issue.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Discussion 

The Veteran essentially contends that the award of service 
connection for residuals of a right wrist/arm injury should 
be January 1986, the date upon which he first filed a claim 
of entitlement to service connection for shrapnel wound to 
the right arm.  See VA Form 9, April 2008.  In particular, he 
asserts that he never received notice of the original 
September 1986 denial, as the RO sent the appeals 
notification letter to the incorrect mailing address of 
record.  See Hearing Transcript, pp. 8-9.  

With respect to the Veteran's CUE claim, he essentially 
asserts that the September 1986 rating decision contains 
clear and unmistakable error because the RO did not consider 
certain service records which had not yet been associated 
with the claims file. 



Factual Background and Analysis 

Review of the record shows that, in January 1986, the Veteran 
submitted a formal application for compensation for shrapnel 
wound to the right arm.  In September 1986, the RO in New 
York, New York denied service connection for a right arm 
injury.  However, as discussed at length in the 2008 hearing 
before the undersigned, it appears that VA sent the 
denial/appeals notification letters to the incorrect address.  
Specifically, on his claims form and in subsequent 
communications to the RO, the Veteran listed an address in 
Poughkeepsie, NY at 15B on a particular street.  The RO sent 
its notice to the address given by the Veteran in 
Poughkeepsie; however, it sent the notice to 158 on a 
particular street.  (The particulars of the street name are 
left out of this decision to protect the privacy of the 
Veteran.). Notably, the Veteran had also been scheduled for a 
VA examination in 1986 by way of a letter also sent to the 
"158" (instead of 15 B) address.  The record indicates that 
he failed to report for that scheduled examination.  No 
further communications from the Veteran are of record until 
2005.  

On January 25, 2005, the Veteran submitted a claim for 
service connection for a right wrist disability.  See VA Form 
21-526, received January 25, 2005.  That claim was construed 
by the RO as a claim to reopen the previously denied 
September 1986 rating decision.  

In September 2006, the St. Petersburg, Florida, RO granted 
service connection for residuals of a right wrist injury and 
awarded a compensable evaluation of 10 percent, effective 
from January 25, 2005, the date of receipt of the Veteran's 
claim to reopen the previously denied benefits.  

In November 2006, the Veteran expressed his disagreement with 
the January 25, 2005, effective date assigned for the right 
wrist disability.  He asserted that he originally filed his 
claim for a wrist disability in January 1986 and that he had 
never been notified of the September 1986 denial.  
Accordingly, he claimed that an earlier effective date of 
January 1986 should be awarded. 

A June 2007 rating decision denied the Veteran's claim for an 
earlier effective date for the right wrist disability.  The 
RO noted that the service connection claim pursued in 1986 
had been for shrapnel wound to the right arm, and not a right 
wrist disability.  The RO further reasoned that the January 
25, 2005, effective date was the earliest date from which the 
Veteran had continuously prosecuted his claim.  The Veteran 
timely disagreed with this determination and the current 
appeal ensued.  

CUE - Finality of the September 1986 Rating Decision 

The Veteran has made several allegations that the 1986 rating 
decision denying service connection contains CUE.  In 
particular, he alleges that, had certain service treatment 
records been associated with the file at the time of the 1986 
decision, service connection for a right wrist/arm disability 
would have been granted.  The Veteran has also challenged the 
finality of the September 1986 rating decision.

Motions for CUE can only be brought against final decisions. 
38 C.F.R. § 3.104(a) (2009); see also 38 U.S.C.A. § 7105(c) 
(West 2002).  If the 1986 rating decision did not become 
final, the CUE motions are moot.  Accordingly, the Board must 
first address the finality of the 1986 decision before 
addressing the substance of the CUE motion. 

The Veteran's arguments regarding finality pertain to the 
absence of notification of a denial letter in the file, 
notifying the Veteran of the outcome of the September 1986 
rating decision and providing him notice of his appellate 
rights.  Without such notice, the decision could not have 
become final. See Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(per curiam order) (where an appellant never received 
notification of any denial, the one-year period within which 
to file an NOD, which commences with the date of mailing of 
notice of the result of initial review or determination, did 
not begin to run).

The Board agrees with the Veteran's contentions that the 
September 1986 rating decision is not final.  Indeed, the 
record shows that both, the September 1986 rating decision 
and the letter which notified the Veteran of his scheduled VA 
examination, were sent to the incorrect address.  As a 
result, the Board is compelled to conclude that the RO failed 
to properly notify the Veteran of the denial of his claim for 
benefits and of his appellate rights.  

As the Veteran was never informed of the RO's September 1986 
rating action, wherein they denied service connection for a 
right arm/wrist disability, the one-year period within which 
to initiate an appeal did not begin to run. See Hauck, supra; 
see also Cook v. Principi, 318 F.3d 1334, 1340-41 (2002) 
(discussing cases (including Hauck) where VA's failure to 
comply with statutory procedural requirements regarding 
notification of benefit determinations had the effect of 
extinguishing the claimant's right to appeal an adverse 
decision).  Therefore, the Board concludes that the Veteran's 
claim for service connection for a right arm/wrist disability 
has remained open and pending since September 1986. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.160 (c) (2009).

Earlier Effective Date - Applicable Regulations and Law 

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the Veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400. 

Again, the Veteran's original claim for service connection 
for a right wrist/arm disability was received on January 10, 
1986.  As explained above, the Board has found that the 
September 1986 rating decision which denied service 
connection for a right wrist/arm disability is not final.  

After considering all the evidence of record, including the 
Veteran's testimony, the Board finds that an effective date 
of January 10, 1986, the filing date of the original claim, 
is warranted for the grant of service connection for a right 
wrist/arm disability.  In so finding, the Board is aware that 
a right wrist/arm disability was not initially diagnosed 
until a September 2006, VA examination.  In this regard, it 
is again briefly noted that the Veteran was scheduled for a 
VA examination at the time of his original claim in 1986; 
however, such notification was sent to the incorrect mailing 
address.  Therefore, as the Veteran likely did not receive 
notification of his scheduled examination, it is logical to 
conclude that his failure to report is through no fault of 
his own. 

Moreover, the Board finds that the September 2006 VA 
examination report, the Veteran's own credible testimony 
regarding his wrist injury, and the fact that he is in 
receipt of a Purple Heart and Combat Infantry Badge for 
injuries sustained in combat, all demonstrate that it is at 
least as likely as not that the Veteran had a right wrist/arm 
disability at the time of his January 1986 claim.  The VA 
examination report clearly sets forth the Veteran's own 
history of symptoms dating at least as early as the January 
1986, and indicates that this history was reliable.  In the 
Board's opinion, the fact that the Veteran's own reported 
history was deemed reliable shows that his diagnosed 
residuals of a right wrist injury more than likely existed at 
the time of his January 1986 claim.  

In addition, the Veteran's own testimony as to observable 
symptoms since separation from service indicates that it is 
at least as likely as not that he had residuals of a right 
wrist injury at time of January 1986 claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007). 

Based on the foregoing, the Veteran is entitled to an earlier 
effective date of January 10, 1986, for the grant of service 
connection for residuals of a right wrist/arm injury.  This 
is the earliest permissible effective date available, as the 
Veteran did not submit his initial claim for service 
connection for a right wrist disability within one year of 
his separation from service.  38 C.F.R. § 3.400(b)(2).




ORDER

The motions for revision of the September 1986 rating 
decision as based on CUE are dismissed.

An effective date of January 10, 1986, for the grant of 
service connection for a right arm/wrist disability is 
granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


